Title: Report on the Memorial of the Officers of the South Carolina Regiments, 18 March 1790
From: Hamilton, Alexander
To: 


Treasury Department. March 18th. 1790.[Communicated on March 19, 1790]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury, on the Memorial of the late Officers of the South Carolina line on Continental Establishment,
Respectfully reports:
That it is true, as suggested in substance in the said Memorial, that Congress, in consideration of payments in specie which had been made to other parts of the Army, did recommend to the State of South Carolina to pay to the Officers of it’s line, a sum equal to six months pay; which recommendation is contained in a Resolution of the 10th. of October 1786, in the words following.
“Resolved that it be, and it is hereby recommended to the State of South Carolina, to pay to the Officers of their late line and Hospital department, the said sum of ten thousand two hundred and seventy six dollars and twelve ninetieths, mentioned to be due to them by the said Report, the said sum to be paid to the said Officers, agreeably to a return of the late paymaster General, and for which the said State shall have Credit on the Specie proportion of the last Requisition.”
That Warrants or Drafts on the Commissioner of Loans for the said State, payable to Bearer, were accordingly issued by the late Board of Treasury to the respective Officers, for the sums to them severally due in conformity to the said Resolution; which drafts, for want of money in the hands of the Commissioner, were not paid.
That arrangements were afterwards taken by the said Board, towards the payment of those drafts, if returned, and consequently no farther provision is now necessary, except with regard to the claim of interest.
That the claim of interest may have reference to the time preceding the issuing of the drafts, and to the time subsequent to it. That with respect to the first period, had the accounts of the said Officers been adjusted in the ordinary mode and Certificates granted, they would have borne interest from the times the pay became due: but Congress, in directing the payment of the principal only, as was the case, by the resolution recited, appear to have decided against the allowance of that which had previously accrued. That with respect to the period subsequent to the issuing of the drafts, it would be contrary to the practice of the Treasury to allow interest; which has not been usual upon warrants or drafts issued for payment of monies due.
That an innovation upon a practice, which has governed in a great extent and variety of cases, would of course be productive of much inconvenience and embarrassment; and, in many instances, would have an improper operation; as the negociations of such drafts between individuals have been without a view to interest.
That similar drafts, excluding interest, were issued to the lines of Virginia and North Carolina, and, though attended with a delay of payment, were afterwards taken up without allowance of interest; as is also daily the case in respect to Warrants issued by the late Board of Treasury, for which an appropriation was made during the last Session.
That from the foregoing facts and considerations, the Secretary is of opinion, that the claim of the Memorialists to interest ought not to be admitted. The past situation of public affairs has, unavoidably given too much occasion for complaints of individual hardship; but, in most instances, they are rather to be regretted than redressed. Confusion would ensue a departure from former decisions and established usages, where the cases are not very peculiar and very clearly distinguishable as such.
All which is humbly submitted
Alexander Hamilton,Secretary of the Treasury
